        Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVA.~IA


     SHERIDAN AND MURRAY, LLC and
     THOMAS W. SHERIDA:'J
                                                              Civil Action :'Jo. 19-467 (RBS)
                                  Plaintiffs,
          v.




                                                                  .t
    ROBERTS AND ROBERTS, and
    RANDELL C. ROBERTS,

                                  Defendants.                               t'f!<
                                                                    "
                                                                        ~




        PLAINTIFFS' SL'RREPL YIN Fl.JRTHER OPPOSITI
          MOTION TO DIS;MISS FOR LACK OF PERSO~A , -~Mirfff'


         Plaintiffs, Sheridan and Murray, LLC, and Thomas W. Sheridan (collectively, "Plaintiffs"),

by and through their undersigned counsel hereby file this surreply in further opposition to

Defendants Roberts and Roberts, and Randell C. Roberts' (collectively "Defendants") motion to

dismiss for lack of personal jurisdiction or, in the alternative, motion to transfer venue to the

Eastern District of Texas.

I.       INTRODUCTIO~

         In accordance with this Court's policies and procedures regarding reply and surreply

briefs, 1 Plaintiffs are filing this surreply brief to draw the Court's attention to controlling authority

not previously cited. Additionally, given the factual complexities underlying Defendants' Motion

to Dismiss, Plaintiffs are also requesting oral argument.



               -----     ---
1
 This Court's policies and procedures state that "[r]eply and surreply briefs should be filed only
when absolute y necessary and only in circumstances where the parties wish to draw Judge
Surrick's atten ion to controlling authority not previously cited by the parties."



96230817 vl-6/711

                    1
                    ·I
        Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 2 of 11




         In sum, the Plaintiffs seek to draw this Court's attention to two issues: (1) the Third

Circuit's requirement that, when addressing motions to dismiss for lack of jurisdiction, this Court

must accept the Plaintiffs' allegations as true and construe disputed facts in the Plaintiffs' favor; 2

and (2) the Defendants' improper reliance on 28 u.S.C. §1404(a) to request a transfer before the

potential key witnesses have been established.

         With respect to the first issue, highlighting this standard is necessary because the

Defendants' reply brief spends thirteen pages contesting the factual evidence addressed in

Plaintiffs' response brief. See ECF 12, Defendants' Reply Brief at 1--13. Mor\impciliantly, this
                                                                                                 I
standard bolsters the significance of the June 24, 2013, email through which' the Defendants

explicitly solicited the Plaintiffs to accept the referral of the underlying lawsuit. See ECF 11-2 at

20, Exhibit N to Plaintiffs' Response in Opposition to Defendants' Motion to Dismiss. While the

Defendants' reply brief extensively contests the Plaintiffs' factual assertions-assertions that must

be construed in Plaintiffs' favor-nowhere do the Defendants address the glaring fact that it was

the Defendants, and not the Plaintiffs, that unambiguously solicited the referral of the underlying

lawsuit.

           With respect to the second issue, transfer under 28 U.S.C. § 1404(a) is inappropriate

because the potential key witnesses are unknown until the Defendants answer the complaint.

Evidenced by its text, §1404(a) transfer requests are heavily governed by witness convenience. Id.

(stating that transfer is proper "for the convenience of parties and witnesses"). However, as



2
 This surreply is necessitated by the Defendants' twenty-four-page reply brief which, contrary to this Court's policies
and procedures, was neither "absolutely necessary" nor did it highlight any "controlling authority not previously
cited." Instead of citing controlling authority, the Defendants spent thirteen pages contesting the Plaintiffs' factual
recitation whic~ Plamt1ffs supported by documents that speak for themselves and eleven pages reiterating the
arguments the Defendants already made in their initial brief without citing any new binding authority. See Defendants'
Reply Brief at  ECr 12.

                                                          2

96230817   '1-617111
                   1
                   !
        Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 3 of 11




explained fully below, witness convenience cannot be weighed until all potential witnesses are

identified, and potential witnesses cannot be identified until the Defendants answer the amended

complaint. When they do answer, the Defendants will almost certainly plead counterclaims or

affirmative defenses accusing Plaintiff Sheridan of misrepresenting the status of the underlying

lawsuit. If the status of the underlying lawsuit is placed at-issue, then the Pennsylvania residents

involved in the underlying lawsuit will become key witnesses. Addressing this issue is necessary

because, through their reply brief, the Defendants again argue that transfer to Texas is warranted

under§ 1404(a) for the convenience of purportedly key witnesses. However, the Defendants ignore

controlling Third Circuit authority stating that Courts may consider "all relevant factors" before

granting transfer under§ I404(a). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

II.      DISCUSSION

         Below, this brief first addresses the controlling law requiring this Court to construe all

factual disputes in the Plaintiffs' favor. Then, this brief explains why the Defendants' transfer

request under 28 U.S.C. § I404(a) should be denied because the Court cannot consider all the

relevant factors until the Defendants answer the amended complaint.

         A.        When Viewed In The Light :vtost Favorable To Plaintiffs, The Defendants'
                   Pennsylvania Contacts Are Sufficient For An Exercise of Personal
                   Jurisdiction

         The Defendants' efforts to confuse the facts through their reply brief are misplaced. In the

Third Circuit, "[i]t is well established that in deciding a motion to dismiss for lack of jurisdiction,

a court is required to accept the plaintiffs allegations as true, and is to construe disputed facts in

favor of the plaintiff." Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009);

see also Estate of Thompson v. Phillips, 741 F. App'x 94, 95 n.l (3d Cir. 2018) (unpublished and

non binding) (stating that courts' review of" l 2(b )(2) motion[ s] to dismiss 'must accept' all of their


                                                   3
96230817 V 1-6/7/J 9
        Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 4 of 11




[plaintiffs] allegations as true and construe factual conflicts in their favor."). 3 While the 2018

Phillips case is unpublished and not precedential, it highlights the continued applicability of this

standard despite the Defendants' repeated contentions that the 12(b)(2) standard has somehow

been narrowed. See e.g., ECF 12, Defendants' Reply Brief at 17-18 (citing law review articles for

the proposition that the Third Circuit authority on which Plaintiffs rely have somehow been

implicitly overturned). 4

         Accordingly, the Defendants' efforts to create factual issues based on the evidence

Plaintiffs attached to their response brief-and which the Defendants tellingly omitted from their

initial brief -are irrelevant. The facts at-issue all speak for themselves because they are taken

directly from the documents the parties provided as evidence. Based on the law cited above, and

to the extent the Court must interpret any factual issues not apparent on their face, the Court must

interpret those issues in the Plaintiffs favor. Because the factual argument in the Defendants' Reply

brief contradicts the Plaintiffs' factual interpretations, it should be disregarded. Accepting the

Plaintiffs' factual allegations as true leads to findings that:

    •    The Defendants repeatedly contacted Pennsylvania residents and ent1t1es while
         investigating the underlying lawsuit. See ECF 11, Plaintiffs' Response Brief at 3-5;




3
   See also Downs v. Andrews, 2014 C.S. Dist. LEXIS 175311, at *2 n.l (E.D. Pa. 2014) (stating that, when evaluating
motions to dismiss for lack of jurisdiction, factual "disputes created by the affidavits, documents, or other record
evidence submitted for the court's consideration are resolved in favor of the non-moving party."); Uve Face on Web,
J_.._LC v. Highvjew Travel, LLC, 2012 C.S. Dist. LEXIS 8697, at *12 (E.D. Pa. 2012) (same); ~intron Bev . .Qrihl.J,C
v. Aoun, 2011 U.S. Dist. LEXIS 82141, at *6 (E.D. Pa. 2011) (same); ~n v. Union Mut. Fire I_ns. Cq_,, 2011 C.S.
Dist. LEXIS 93713, at *4 (E.D. Pa. 2011) (same); Friedman v. Isr. Labour Party, 957 F. Supp. 701,706 (E.D. Pa.
 1997) (same).
4
  At page 16 of their response brief, the Plaintiffs cited Caaeret Sav. Bank, FA v. Shushan, to demonstrate that factual
disputes must be construed in Plaintiffs' favor. 954 F.2d 141, 142 n.l (3d Cir. 1992) (stating that, when reviewing
12(b )(2) motions to dismis& for lack of personal jurisdiction courts "must ... construe disputed facts in favor of the
plaintiff."). How~'ver, Carteret is a 1992 opinion. The Defendants' Reply brief claims that, since 2011, "the C.S.
Supreme Court sir1ificantly altered the personal jurisdictional landscape." ECF 12 at 17. Thus, Plaintiffs wanted to
highlight that, evep since 2011, the Third Circuit has made no indication of changing the deference courts must give
to plaintiffs factual contentions.



                   J
                                                           4

96230817., 1-617
                   :1
                   I

                   .
                   I
                   ;
             Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 5 of 11




    •         The Defendants attempted to reach a settlement in the underlying lawsuit with
              Pennsylvania's Christopher Clark and Mr. Clark's Pennsylvania company. Id. at 6-7;

    •         Defendant Roberts solicited Plaintiff Sheridan's advice regarding the underlying lawsuit.
              Id. at 7--8;

    •         After soliciting Plaintiff Sheridan's advice, Defendant Roberts requested that Plaintiff
              Sheridan act as co-counsel in the underlying lawsuit. Id. at 9-12;

    •         Defendant Roberts specifically requested that Plaintiff Sheridan accept the referral of the
              underlying lawsuit. Id. at 13; and

    •         After Plaintiff Sheridan agreed to accept the referral, the Defendants represented to third
              parties that the Defendants retained joint responsibility for the underlying lawsuit. Id. at
              14-15.

              More importantly, nowhere in the Defendants' approximately 100-total-pages of briefing

and declarations do they address the single most probative piece of evidence: Defendant Roberts'

June 24, 2014, email in which he explicitly solicited Plaintiff Sheridan to accept the referral of the

underlying lawsuit:

'i:rom:~Ra~~-ell (Ranqy[C:.lQbirt1 <randy@robertslawfirm.com>
~ent: i4~sday, iµ9eJ;(2q;1)i.l}~J>M
Jo: ~jle,rid~n, ThetP~?S'i{, <tsheridan@sherldanandmurray.com>
Subject: RE: James Burgess

Hi Tam,
«                       ._~            '-·w   .,, "''        ""~·,        ,,,   ~*'?,'·"'"'   '      ~"   ';''.."""'   ~   "'   i",<>-W···.   ,~   ~   ."'-"'   ,     .-""':°.   ,,,   =·,-;:;<   ,·   <,   ,.,   •• ,~      •    ,;.   "'


·t ass~m~ th.~t sin.;e we. ne,yeJ$Ot pac~ t9g~thi;r tJ1at yotJ: dj,qr(t{i~ a' wayJf'!~t we. tg:ufc:i .Wort<
~g~'fn~r t;~)1elp this poor filf9;,i,ilf I Vl~fved ijlyfi~a;t)~ij\ futir~:;t lrt,{~ffit:j,;f,J 'st!l!§je·~ way jlj~i
    '""'°':""".""-·"i<i.,-,.""'        •                '<           -'•*";        ,.-.~,.,.,,.,-·,'%.~         "//.«<,-.O"'\~'"'S                         ' •. .   ~*'·~''".,=-»,~*c-',(,•,<                             ,s.,,


'you or an attprn,ey JfJ ~en nsyli/art!a e;q1,1,lq r{lak:e "?. good fe'e while h!ipttJg.ttie dl~(IJ In this
                                                               C




@iilcr~Jnl'.ii~!Io:ln&i            ~~9l~                                          Y~9~~!
                                                           Of hal/e B!JY recommeripat19ft~ qn ,~. a~ioumYJ nJist:Ji
 fQ1Jli~Jii~~~n~y!¥~[~i.qt}his:pyrp0Se,t;Pfeass;le~ tne)Sf!Ov.J'..Jhanks, and I hope a!l has been going
 well for you. -- Randy



ECF 11-2 at 20, Exhibit N to Plaintiffs' Response in Opposition to Defendants' '.\.1otion to Dismiss.

This email is the first time either of the parties ever raised the issue of the referral of the underlying

lawsuit. Construing this email in Plaintiffs' favor, the Court must find that the Defendants solicited
                                   i
the Plaintiffs                11 accept the referral of the underlying lawsuit. Applying this fact to the law outlined
                                  ·;                                                                              5

96230817 v 1-6/7/IJ
       Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 6 of 11




in Plaintiffs' Response brief mandates a finding of personal jurisdiction over the Defendants. Even

if the Defendants had a viable contrary explanation contending this email somehow fails to

demonstrate that the Defendants solicited the Plaintiffs to accept the referral, the Court would have

to disregard it in favor of Plaintiffs' interpretation. Such a step is unnecessary, however, as the

Defendants failed to provide any such explanation of this email in either their initial brief or their

twenty-four-page reply brief.

       B.          The Court Cannot Adequately Evaluate Whether, Under 28 U.S.C. § 1404
                   (a), Transfer to The Eastern District of Texas is Appropriate Because The
                   Key Witnesses Remain Unknown

       At this juncture, the Court should deny the Defendants' motion to transfer under 28 U .S.C.

§ 1404(a) because the Defendants have not answered the amended complaint. Transfer under

§ 1404(a) is largely governed by witness convenience, and the Defendants' answer will dictate

whether key factual witnesses reside in Pennsylvania.

       Although the Defendants conflate their arguments for their request to transfer this case to

Texas, it is important to note the Defendants request a transfer on two separate and distinct grounds

with two separate and distinct standards. Specifically, the Defendants request transfer under 28

U.S.C. § 1631 and 28 U.S.C. § 1404(a). Transfer under §1631 may be granted only if the Court

finds "that there is a want of jurisdiction" over the Defendants. Thus, if the Court determines it has

personal jurisdiction over the Defendants after construing all the factual disputes in the Plaintiffs'

favor, then the Court is not permitted to transfer this case under 28 U.S.C. § 1631.

           Conversely, transfer is permitted under 28 C.S.C. § 1404(a) even if this Court determines

it has personal jurisdiction over the Defendants. However, because transfer decisions under

§ 1404(a) disrupt plaintiffs' chosen forums despite the existence of jurisdiction, they should be

carefully evalu~ted to ensure they advance the interests of justice. The Third Circuit highlighted
               !
                   I
the careful co~sideration courts must afford § I 404(a) transfer requests by suggesting that courts
                   I                               6

96230817   '1-617111
         Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 7 of 11




consider "all relevant factors to determine whether on balance the litigation would more

conveniently proceed and the interests ofjustice be better served by a transfer to a different forum."

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995) (emphasis added); see also Ozark

Motor Lines, Inc. v. Boren, 2019 G.S. Dist. LEXIS 52603, at *9 (W.D. Pa. 2019) ("When ruling

on a motion under § 1404(a), the court is free to consider all relevant factors, and the Third Circuit

directs district courts to a list of certain private and public interest factors.") (internal quotations

omitted). As evidenced by its text, a key factor for evaluating §1404(a) transfer requests is the

convenience of the witnesses. 28 U.S.C. §1404(a) (stating that transfer is appropriate "for the

convenience of parties and witnesses"). Therefore, § 1404(a) transfer requests cannot be adequately

evaluated until the parties' claims and defenses are established because the parties' claims and

defenses dictate who may be key witnesses.

          In this case, the Defendants repeatedly assert that transfer to Texas is appropriate because

there are key factual witnesses in Texas. 5 This argument, based on witness convenience, clearly

relates to the Defendants' transfer request under§ 1404(a). However, this Court cannot adequately

weigh witness convenience until the categories of potential key witnesses are established. Simply

put: the Court cannot weigh witness convenience until it knows who may be witnesses; the Court

cannot know who may be witnesses until the Defendants answer the complaint; and, as explained

below, the Court has reason to believe the Defendants will, in fact, plead counter-claims or

affirmative defenses causing numerous Pennsylvania residents to become key witnesses. Here,

based on Defendant Roberts' Declaration, the Plaintiffs believe the Defendants will plead



5
  In their reply brief, the Defendants reiterated their argument that the Burgesses, who are located in Texas, are
5omehow key witnesses in this contract case. See ECF 12, Defendants' Reply Brief at 13 14. However, the Burgesses
had ab5olutely not·. ing to do with the referral fee agreement in this case. The Burgesses were not parties to the referral
fee agreement; w e not involved in its negotiation or creation; and have no knowledge of its terms Thus, contrary to
                   a
the Defendants' sertions, the Burgesses are not "key witnesses."

                     !                                      7
962308) 7 V 1-6/711 <}
         Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 8 of 11




counterclaims or affirmative defense that cause numerous Pennsylvania residents to become key

witnesses.

           Plaintiffs anticipate the Defendants will plead counterclaims or affirmative defenses

alleging that Plaintiff Sheridan misrepresented the economic viability of the underlying lawsuit on

February 7, 2018. A central issue in this case is the Defendants' explicit agreement, made in

writing on February 7, 2018, to accept a maximum referral fee of $320,000. See ECF 11-4,

Declaration of Thomas W. Sheridan at ~~ 44 46 (explaining that, on February 7, 2018, Defendant

Roberts reaffirmed his 2014 agreement to accept a maximum referral fee of $320,000); see also

ECF 11 ·3 at Exhibits AA & BB (containing the February 7, 2018, emails through which Defendant

Roberts reiterated his agreement to accept a maximum referral fee of $320,000).

           Through his Declaration, Defendant Roberts states his February 7, 2018, agreement to a

$320,000 maximum referral fee was based on Plaintiff Sheridan's misrepresentations about the

status of the underlying lawsuit. See ECF 12 I, Randell C. Roberts Second Amended Declaration

at f:~ 59-61 (explaining that he agreed to the February 7, 2018, email based on Plaintiff Sheridan's

"pessimistic status report" and Defendant Roberts "only agreed to change our referral agreement

because Mr. Sheridan represented to me that a change was necessary for James and Kay Burgess

to continue to have an economically viable lawsuit."). Essentially, Defendant Roberts claims

Plaintiff Sheridan misled Defendant Roberts into accepting a reduced fee by misrepresenting that
                                                                                                                       l

                                                                     6
the underlying lawsuit was no longer economically viable. Based on these assertions, it is apparent                    j
that, when the Defendants answer the amended complaint, they will include a counterclaim or                            I
affirmative defense alleging fraud or misrepresentation.




6
    Plaintiffs conte. t Defendant Roberts contentions and maintain that the February 7, 2018, conversation and email
mhang, reiterar th, o,igioal ornl ,eferral fo, agreem,n: and was not a n,w agreement


                  ·1
962308!hl-6n/r
        Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 9 of 11




         If the Defendants claim Plaintiff Sheridan misrepresented the status of the underlying

lawsuit on February 7, 2018, then the underlying lawsuit's status and economic viability will be

placed at-issue. The factual discovery necessary to establish the underlying lawsuit's status on

February 7, 2018, will almost exclusively involve Pennsylvania witnesses. Most obviously, each

of the defense attorneys in the underlying lawsuit will be key witnesses because they can testify

regarding the underlying lawsuit's settlement posture and status as of February 7, 2018.

Specifically, there are at least five defense attorneys that would be key witnesses:                       1·




    •    The Dialight Defendants were represented by Robert G. Devine, who is based in White &
         Williams LLP's Philadelphia office;                                                               i
                                                                                                           l
    •    The Patterson Defendants were represented by Rodger Puz and Jeff Quinn, who are'
         respectively based in Dickie, McCamey & Chilcote P.C. 's Pittsburgh and Philadelphia
         office;

    •    The National Oilwell Varco Defendants were represented by Josh M. Greenbaum, who is
                                                                                             1
         based in Cozen O'Connor P.C.'s Philadelphia office; and

    •    The Clark Defendants were represented by James A. Doherty, Jr., who is based in Scanlon,
         Howley & Doherty P.C.'s Scranton office.

Moreover, the attorneys listed above are only the primary defense attorneys for their respective

clients. Aside from these primary attorneys, each set of defendants had a team of Pennsylvania

attorneys working on their defense. More significantly, none of these critical third-party witnesses

could be compelled to appear in Texas for trial. Each of them, however, can be subpoenaed in this!
                                                                                                       \

forum. Thus, if the status of the underlying lawsuit as of February 7, 2018, is placed at issue (whicJ

it almost certainly will be), then the key witnesses with respect to that issue will be th

Pennsylvania defense attorneys from the underlying lawsuit.

         Conversely, the ''key witnesses" the Defendants here urge the Court to consider are not ke

witnesses wjatsoever. Other than Plaintiff Sheridan and Defendant Roberts, there are no othe

witnesses jth information bearing on the terms of the referral fee agreement that Plaintif


              I                                   9
96230817.v 1-6/(119

               ,1
               I

              !
       Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 10 of 11




Sheridan and Defendant Roberts reached in 2014. The Burgesses, who the Defendants claim are

"key witnesses," are not parties to the at-issue referral fee agreement nor did they play any role in

negotiating that agreement. It is hard to imagine what information the Burgesses possess that

would cause them to be "key witnesses" in this action. However, assuming the Defendants allege

fraud or misrepresentation as expected, numerous Pennsylvania residents will have information

key to that issue.

        Therefore, because witness convenience is central to transfer requests under 28 U.S.C.

§1404(a), and Courts should consider "all relevant factors" when evaluating §1404(a) transfer

requests, this Court should deny the Defendants transfer request under §1404(a). Jumara v. State          I I




Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995). The Court cannot weigh witness convenience until.

the categories of potential key witnesses are established, and those categories will not be

established until after the Defendants answer the amended complaint.

III.    CO;'iCLL'SIO~

        The Defendants filed a lengthy and unnecessary reply brief that failed to contain any new

binding authority as required by this Court's procedure. With thirteen-pages of factual argument,

which is largely irrelevant given the controlling standard, the Defendants' Reply brief necessitated

the filing of this surreply to highlight the binding authority mandating that all factual disputes shall!

                                                                                                        I
                                                                                                        I


be construed in the Plaintiffs' favor for purposes of this pending Motion.

         Moreover, while seemingly taking issue with nearly all of Plaintiffs' factual contentions~

the Defendants failed to address the single most important fact: that it was the Defendants who,     od
June 24, 2014, unambiguously solicited the Plaintiffs to accept the referral of the underlyin

lawsuit. Ac9epting all of Plaintiffs' allegations as true, and construing all factual disputes i

Plaintiffs' f,vor, mandates a determination that Pennsylvania has specific personal jurisdictio

over the Defendants.
                                                   10
96230817 vl-6/ /19
      Case 2:19-cv-00467-JDW Document 17 Filed 07/03/19 Page 11 of 11




        Finally, the Defendants' request to transfer this case to the Eastern District of Texas must

be denied. The Defendants' transfer request under 28 C.S.C. § 1632 must be denied because this

Court does have personal jurisdiction over the Defendants. Moreover, the Defendants' transfer

request under 28 C.S.C. § 1404(a) should be denied because the Court cannot weigh witness

convenience until the potential witnesses are established through the filing of the Defendants'

answer. For the foregoing reasons, Plaintiffs respectfully request that the Defendants' motion be

denied in its entirety. Plaintiffs also request that oral argument be granted because it will assist the

Court's ultimate determination by providing an opportunity for the Court to clarify any issues not

clear through the parties' briefings.

                                               Respectfully submitted,




                                               Abraham C. Reich, Esquire
                                               Beth L. Weisser, Esquire
                                               FOX ROTHSCHILD LLP
                                               2000 Market Street, 20th Floor
                                               Philadelphia.PA 19103
                                               (215) 299-2000 (telephone)
                                               (215) 299-2150 (fax)
                                               areich@foxrothschild.com
                                               bweisser@foxrothschild.com

                                                         and

                                                Mark W. Tanner, Esquire
                                                Feldman Shepherd Wohlgelemter Tanner Weinstock &
                                                Dodig LLP
                                                1845 Walnut Street, 21st Floor
                                                Philadelphia, PA 19103
                                                (215) 567-3000
                                                mtanner@feldmanshepherd.com

               .,                               Attorneys for Plaintiffs Sheridan and Murray, LLC
               '                                and Thomas W. Sheridan
 Date: June 7~12019
               I
                                                    11

  96230817 vl-6A/l9
